PER CURIAM.
After a preliminary review of the record this court notified appellant, through counsel, of a probable lack of jurisdiction due to failure of the appellant to timely perfect the appeal and ordered the appellant to show cause within ten days why the appeal should not be dismissed. Appellant’s response conceded that under the uniform jurisprudence in this state this court lacks jurisdiction in the instant case.
The judgment denying appellant a separation was signed and filed on September 9, 1976. Notice of judgment was not required and there was no application for a new trial. The appeal bond was not filed until November 9,1976, after the thirty-day period for perfecting the appeal had expired. See LSA-C.C.P. Art. 3942. Since the appeal was not timely perfected, it is dismissed at appellant’s costs.
Appeal dismissed.